ORIGNAL              04/01/2022

          IN THE SUPREME COUR.T OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0049

                                       DA 22-0049


 IN RE THE MARRIAGE OF:
                                                                               APR 01 2022
 WHITNEY MERLYNN PETERSON,
                                                                            Bovven
                                                                          Clerk of Suptert,.
                                                                             State or Mr) ,
              Petitioner and Appellee,
                                                                    ORDER
       and

 HECTOR GUILLERMO SMITH
 Mac DONALD GONZALEZ,

             Respondent and Appellant.



      Appellee Whitney Merlynn Peterson as filed a Motion to Waive Mandatory
Appellate Mediation pursuant to M. R. App. P. 7(2)(b).
      IT IS HEREBY ORDERED that this matter shall proceed without mediation.
      The Clerk is directed to provide copies of this Order to all parties of record, and to
the Honorable Wm. Nels Swandal, appointed mediator.
      DATED this         day of April, 2022.
                                                 For the Court,




                                                               Chief JuStice